DETAILED ACTION
Claims 1-8, 10-18, and 20 filed March 9th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US2015/0085057) in view of Huitema et al. (US2010/0245536) in view of Siracusano (2018/0011627)

 	Consider claim 1, where Ouyang teaches a client comprising: processing circuitry configured to: obtain a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generate image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) display, on a display, the image data at a first frame rate; receive an input from a user; and change, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced) 
 	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard. However, in the same field of endeavor of teleconferencing technologies Huitema teaches an electronic whiteboard. (See Huitema paragraph 31) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been obvious for one of ordinary skill in the art to modify Ouyang’s ability to reduce the frame rate by separating out the components into a background video and the tracked user inputs as taught by Siracusano. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of accommodating for the bandwidth resources available. 

 	Consider claim 2, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein the processing circuitry is configured to: start measuring a certain period in response to start of receipt of the input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform 

 	Consider claim 3, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 4, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to start measuring the certain period from a beginning every time the processing circuitry starts receiving the input. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the 

 	Consider claim 5, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to: determine, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 6, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein when performing a videoconference in which the image data and audio data are transmitted to another electronic whiteboard through a network and other image data and audio data received from the another electronic whiteboard are output, the processing circuitry is configured to change a frame rate of the image data displayed on the display based on a determination indicating whether the input has been received and a determination indicating whether the videoconference is in progress. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 7, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 6, further comprising: a memory that stores information about a performance of the electronic whiteboard, wherein the processing circuitry is configured to change the frame rate based on a determination indicating whether the input has been received, a determination indicating whether the videoconference is in progress, and the information about the performance of the electronic whiteboard. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 8, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 7, wherein the information about the performance of the electronic whiteboard includes information indicating a type of the electronic whiteboard. (See Ouyang paragraphs 32-34 where Ouyang teaches a meeting resource manager that identifies the particular needs of a client device thereby identifying the client device a type of device that requires a resource or not. See Huitema paragraph 31 where the device may be a whiteboard)

 	Consider claim 9, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein the processing circuitry is configured to: generate the image data from the  (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 10, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein the input that is received includes an input of a handwritten stroke. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a stroke on an input device (e.g. whiteboard) that can cause an adjustment to an output which can be a frame rate) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 11, where Ouyang teaches an image display method performed by a client device, the image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
 	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard. However, in the same field of endeavor of teleconferencing technologies Huitema teaches an electronic whiteboard. (See Huitema paragraph 31) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been obvious for one of ordinary skill in the art to modify Ouyang’s ability to reduce the frame rate by separating out the components into a background video and the tracked user inputs as taught by Siracusano. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of accommodating for the bandwidth resources available. 

 	Consider claim 12, where Ouyang teaches a non-transitory recording medium which, when executed by one or more processors on a client device, cause the processors to perform an image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
 	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard. However, in the same field of endeavor of teleconferencing technologies Huitema teaches an electronic whiteboard. (See Huitema paragraph 31) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 
	Ouyang teaches a second lower frame rate, however Ouyang does not explicitly teach generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; and display, on the display the resultant image data at the second frame rate. However, in the same field of endeavor of virtual meeting software Siracusano teaches generate adjusted image data, from the video signal, for display at a second rate lower than the first frame rate; (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker that updates the frame every 15th frame thus the tracker has a frame rate of 2 or 4 frames per second) super impose an input image, corresponding to the input, on the adjusted image data to generate resultant image data; (See Siracusano paragraphs 107-111 where the tracker tracks the user’s mouse cursor and inputs to the presentation canvas in order to overlay over the video content) and display, on the display the resultant image data at the second frame rate. (See Siracusano paragraphs 103-106 teaches a video having a frame rate of 30 or 60 frames per second and a tracker, thus the tracker’s content is displayed at the lower frame rate) Therefore, it would it have been obvious for one of ordinary skill in the art to modify Ouyang’s ability to reduce the frame rate by separating out the components into a background video and the tracked user inputs as taught by Siracusano. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of accommodating for the bandwidth resources available. 

	Consider claim 13, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein the processing circuitry is configured to maintain display of the resultant image data at a second frame rate until the input from the user is complete. (See Ouyang paragraphs 21-22 where Ouyang teaches a trigger to enter into a reduced functionality state and a counter trigger to return to the higher functionality state. Where the trigger and counter trigger may be user input and the reduced functionality state is a lower frame rate. See Huitema paragraph 31-32 where a user input is identified by a detection unit in order to detect the event and an adjustment can be made. Thus, upon completion of the event the adjustment no longer applies and the device returns to normal operation.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

resultant image data from the second frame rate back display of the image data to the first frame rate after the input of the user is complete. (See Ouyang paragraphs 21-22 where Ouyang teaches a trigger to enter into a reduced functionality state and a counter trigger to return to the higher functionality state. Where the trigger and counter trigger may be user input and the reduced functionality state is a lower frame rate. See Huitema paragraph 31-32 where a user input is identified by a detection unit in order to detect the event and an adjustment can be made. Thus, upon completion of the event the adjustment no longer applies and the device returns to normal operation.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 15, where Ouyang in view of Huitema teaches the method according to claim 11, further comprising: measuring a certain period in response to start of receipt of the input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would 

	Consider claim 16, where Ouyang in view of Huitema teaches the method according to claim 15, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 17, where Ouyang in view of Huitema teaches the method according to claim 15, wherein the measuring is started every time the input from the user is received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 18, where Ouyang in view of Huitema teaches the method according to claim 15, further comprising: determining, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 19, where Ouyang in view of Huitema teaches the method according to claim 11, wherein generating the image data is performed based on the video signal at the first frame rate. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 20, where Ouyang in view of Huitema teaches the method according to claim 11, wherein the input that is received includes an input of a handwritten stroke. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a stroke on an input device (e.g. whiteboard) that can cause an adjustment to an output which can be a frame rate) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheatley et al. (US2012/0319941), Ghanaie-Sichanie et al.(US10,771,272), Ferren et al. (US2007/0188595), and Kasuya et al. (US2012/0113255) were cited as being relevant art, however they were not used because they teach limitations already present in Ouyang and Huitema.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624